IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0815
                              Filed March 20, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALI ABDELKARIM ALI,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Lars G.

Anderson, Judge.



      Ali Abdelkarim Ali appeals from the sentence imposed upon his conviction

for robbery in the second degree. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                        2


POTTERFIELD, Presiding Judge.

      Ali Abdelkarim Ali pled guilty to robbery in the second degree, in violation

of Iowa Code sections 711.1 and 711.3 (2017). In return for Ali’s guilty plea, the

State agreed to recommend the imposition of a ten-year prison sentence and a

five-year minimum-mandatory sentence before Ali could become eligible for

parole along with the imposition a fine of $1000. At the sentencing hearing,

neither the State nor Ali made any sentencing recommendations regarding the

fine. The sentencing court noted the maximum and minimum fines for second-

degree robbery and stated, “Because the offense is a forcible felony, the court

cannot suspend the fine and must impose at least a thousand dollar fine.”

      On appeal, Ali contends the district court erred in determining it did not

have authority to suspend the fine for a forcible felony. Whether a district court

has discretion to suspend a fine for a forcible felony is a matter of statutory

interpretation that is reviewed for errors at law.    See State v. Haberer, 532

N.W.2d 757, 758 (Iowa 1995).

      [T]he right of a sentencing judge to “suspend the execution of [a]
      sentence or any part of it,” as provided in section 901.5(3) included
      the right to suspend a fine. That right is negated only when a
      specific statute withholds this general sentencing authority. State v.
      Hildebrand, 280 N.W.2d 393, 397 (Iowa 1979). A fine is a portion
      of the sentence. [State v.] Chana, 476 N.W.2d [38,] 40 [(Iowa
      1991)].

State v. Klein, 574 N.W.2d 347, 348 (Iowa 1998) (second alteration in original).

This court in State v. Gardner, 08-1046, 2009 WL 1067062, at *1 (Iowa Ct. App.

Apr. 22, 2009), recognized that a specific statute, section 907.3, withholds the

authority to suspend a sentence for a forcible felony. We find no error.

      AFFIRMED.